Per Curiam.

The tenant had been in possession for 12 years, apparently without difficulty, until the present landlord became the owner of the property in October, 1960. The late payment of rent was due to the tenant’s temporary financial embarrassment, and not to any studied purpose to harass the landlord. Nor was the late payment so aggravated and long-continued as to establish a pattern. In the circumstances, eviction of this tenant would result in unwarranted hardship. The rule of the cases decided in this court, such as Zalaznick v. Imbembo (35 Misc 2d 164) and 940 St. Nicholas Ave. Corp. v. Grant (35 Misc 2d 165) is inapplicable to the present situation and it was error to direct a final order for the landlord.
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, dismissing the petition, with costs.
Concur — Heoht, J. P., Hoestadter and Gold, JJ.
Final order reversed, etc.